 
 
Exhibit 10.1
 
CONSENT AND AMENDMENT AGREEMENT
 
This Consent and Amendment Agreement (this "Agreement") is entered into this
31st day of December, 2012, by and among Tengion, Inc., a Delaware corporation
(the "Company") and each party identified on the signature pages hereto (each an
"Investor" and collectively, the "Investors").
 
RECITALS
 
A.           The Company and the Investors entered into that certain Securities
Purchase Agreement, dated as of October 2, 2012 (the "Purchase Agreement"),
pursuant to which the Company issued and the investors party thereto (the
"Investors") purchased Senior Secured Convertible Notes (the "Notes") and
warrants (the "Warrants") to purchase shares of Company common stock, par value,
$0.001 per share ("Common Stock").
 
B.           The Company and the Investors entered into that certain Facility
Agreement, dated as of October 2, 2012 (the "Facility Agreement"), which
agreement governs the terms and conditions under which the Notes were issued by
the Company, including the time, form and manner of the payment of interest on
the Notes and provides for certain events of default and monetary penalties upon
the occurrence of certain events, including a Registration Failure (as defined
in the Notes) and the failure to pay principal and interest under the Notes when
due.
 
C.           The Company and the Investors entered into that certain
Registration Rights Agreement, dated as of October 2, 2012 (the "Registration
Rights Agreement" and together with the Purchase Agreement, Notes, Warrants and
Facility Agreement, the "Applicable Transaction Documents"), which agreement
imposes certain obligations on the Company to register the shares of Common
Stock underlying the Notes and Warrants with the Securities and Exchange
Commission (the "SEC") for resale by the Investors on or before December 31,
2012, and provides for certain monetary penalties in the event of a Registration
Failure (as defined in the Registration Rights Agreement.
 
D.           The Company desires and Investors are willing to waive for a
limited period of time certain of the Company's obligations under the Applicable
Transaction Documents related to the timing of the Company's interest payment
obligations under the Notes and Facility Agreement.
 
E.           The Company and Investors are willing to amend the Registration
Rights Agreement to provide for an extension to the period of time in which the
Company is obligated to have the Registration Statement declared effective by
the SEC.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Investors hereby agree as
follows:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
1. Extension regarding payment of interest.  Notwithstanding any provision to
the contrary in the Applicable Transaction Documents, the Company's obligation
to make the interest payment under the Notes and the Facility Agreement in the
aggregate amount of $369,992.48 on January 1,, 2013 (the "January 1 Interest
Payment"), shall be extended to February 1, 2013.  For purposes of clarity,
interest at the Interest Rate (as defined in the Facility Agreement) shall
accrue on the amount of the January 1 Interest Payment until paid.  Furthermore,
for purposes of calculating the number of shares of Common Stock to be issued in
lieu of any cash interest payment as provided in Section 2.9(c) of the Facility
Agreement, all references to Interest Payment Date shall mean, solely with
respect to this January 1 Interest Payment, February 1.  Notwithstanding the
change in the January 1 Interest Payment date, the Company shall, solely with
respect to this January 1 Interest Payment, have no further obligation to
deliver any notice of interest payment or make any public disclosure of the same
on Current Report on Form 8-K as provided in Section 2.9 of the Facility
Agreement.
 
2. Amendment of Registration Deadline.  The Company and the Investors, hereby
amend Section 1(a)(viii) of the Registration Rights Agreement to read in its
entirety as follows:
 
"(viii) "Registration Deadline" shall mean, other than the purposes of the
Registration Statements required under Section 2(a)(ii), a date that is one
hundred twenty (120) calendar days following the date the applicable Warrant or
Note is issued and, in the case of Section 2(a)(ii) shall mean the Additional
Filing Deadline."
 
All references to "Registration Deadline" in the Applicable Transaction
Documents shall mean such definition, as amended by this Agreement.
 
3. Governing Law.  This Agreement shall be construed and enforced in accordance
with the laws of the State of New York applicable to contracts made and to be
performed in such State.
 
4. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  This Agreement may be executed and
delivered by facsimile and upon such delivery the facsimile signature will be
deemed to have the same effect as if the original signature had been delivered
to the other party.
 


 


 


 
[Signatures on following page.]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.
 
 
Tengion, Inc.
 
 
By:   /s/ A. Briand Davis
 
A. Brian Davis
 
Chief Financial Officer and VP Finance
     
Deerfield Special Situations Fund, L.P.
 
By: Deerfield Mgmt, L.P., General Partner
 
By: J.E. Flynn Capital LLC, General Partner
 
 
By:   /s/ James E. Flynn
 
Name:  James E. Flynn
 
Title:    President
 
 
Deerfield Special Situations International Master Fund, L.P.
 
By: Deerfield Mgmt, L.P., General Partner
 
By: J.E. Flynn Capital LLC, General Partner
 
 
By:   /s/ James E. Flynn
 
Name:  James E. Flynn
 
Title:    President
 
 
RA Capital Healthcare Fund, LP
 
 
By:   /s/ Peter Kolchinsky
 
Name:  Peter Kolchinsky
 
Title:    Manager
 
 
Blackwell Partners, LLC
 
 
By:   /s/ David R. Shumate
 
Name:  David R. Shumate
 
Title:    Executive Vice President
 
 
By:   /s/ Robert E. McGrail
 
Name:  Robert E. McGrail
 
Title:    Director of Legal Affairs
 

 
 
 
 
 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.
 
 
Celgene Corporation
 
 
By:  /s/ Angus J. Grant
 
Name:  Angus J. Grant
 
Title:    VP Business Development
 
 
Bay City Capital Fund V, L.P.
 
 
By: Bay City Capital Management V LLC, its General Partner
 
By: Bay City Capital LLC, its Manager
 
 
By:   /s/ Carl Goldfischer
 
Name:  Carl Goldfischer, MD
 
Title:    Manager and Managing Director
 
 
Bay City Capital Fund V Co-Investment Fund, L.P.
 
 
By: Bay City Capital Management V LLC, its General Partner
 
By: Bay City Capital LLC, its Manager
 
 
By:   /s/ Carl Goldfischer
 
Name:  Carl Goldfischer, MD
 
Title:    Manager and Managing Director
 
 
Dafna Lifescience LTD
 
 
By:   /s/ Nathan Fischel
 
Name:  Nathan Fischel
 
Title:    Managing Member
 
 
Dafna Lifescience Market Neutral LTD
 
 
By:  /s/ Nathan Fischel
 
Name:  Nathan Fischel
 
Title:    Managing Member
 
 
Dafna Lifescience Select LTD
 
 
By:  /s/ Nathan Fischel
 
Name:  Nathan Fischel
 
Title:    Managing Member
 

 
 
 
 
 
 
 
 
 
 
 
 


 
4

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.
 
HealthCap IV L.P.
 
By:           HealthCap IV GP SA
 
By:           /s/ Peter Fredrikson                       
 
 
 
HealthCap IV Bis L.P.
 
By:           HealthCap IV GP SA
 
By:           /s/ Peter Fredrikson                       
 
 
HealthCap IV KB
 
By:           HealthCap IV GP AB
 
By:           /s/ Per Samuelson                         
 
By:           /s/ Jacob Gunterberg                      
 
 
OFCO Club IV
 
By:           Odlander, Fredrikson & Co. AM, as member
 and on behalf of all members, if any of OFCO Club IV
 
By:            /s/ Per Samuelson                         
 
By:           /s/ Jacob Gunterberg                      
 



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------